


EXHIBIT 10.1
UNION BANKSHARES, INC.
2014 EQUITY INCENTIVE PLAN (the "Equity Plan")
Summary of the Equity Plan


Purpose. The primary purpose of the Equity Plan is to promote our Company’s
success by linking the personal interests of our officers and nonemployee
directors to those of our shareholders, and by providing participants with an
incentive for outstanding performance. The Compensation Committee and Board
believe that the Equity Plan will help the Company attract, retain and motivate
officers, nonemployee directors and prospective officer-employees by providing a
means for them to share in the long-term growth and profitability of the Company
and encouraging them to acquire a proprietary stake in the Company.


Administration. The Equity Plan will be administered by the Compensation
Committee (the “Committee”) of the Board of Directors. The Committee will have
the authority to designate participants; determine the type or types of awards
to be granted to each participant and the number, terms and conditions of
awards; establish, adopt or revise any rules and regulations as it may deem
advisable to administer the Equity Plan; and make all other decisions and
determinations that may be required under the Plan. In its discretion, the full
Board of Directors may at any time administer the Plan in lieu of the Committee.
If it does so, it will have all the powers of the Committee described in the
Plan and in this summary description of the Plan.


Eligibility. As with the 2008 ISO Plan, the Equity Plan permits the grant of
awards to officers of the Company and its affiliates, as selected by the
Committee from time to time in its discretion. In addition, the Equity Plan
permits the grant of awards to nonemployee directors of the Company and its
affiliates. While the Company has not previously provided stock-based
compensation to its directors, the Board believes that equity awards are an
appropriate component of outside director compensation in that they will serve
to further align the long-term interests of the Directors with those of the
shareholders. As of March 19, 2014, the number of eligible persons was
approximately 55, including 8 nonemployee directors of the Company and/or Union
Bank. The number of eligible persons may increase over time based upon future
growth of the Company and Union Bank. Not all persons eligible for participation
in the Plan will receive awards, as the selection of grantees from time to time
is within the discretion of the Committee.


The Plan also permits the Committee to grant awards to prospective
officer-employees. The Board believes that this authority will provide desirable
flexibility in recruiting top executive talent.


Types of Awards. The Equity Plan authorizes the granting of awards in any of the
following forms:


•
Options - options to purchase shares of the Company’s common stock, which may be
options designed to qualify as incentive stock options (“ISOs”) under Section
422 of the U.S. tax code (the “Code”) or may be options not so qualified
(“Non-Qualified Options”).



•
Restricted Stock - shares of the Company’s common stock that are subject to
time-based vesting conditions or vesting conditions based on attainment of
specified performance criteria, as determined by the Committee and specified in
the award certificate. Generally, a participant will have full voting and
dividend rights as to unvested shares during the restriction period. Restricted
stock will be forfeited and canceled to the extent the specified vesting
conditions are not met.



•
Restricted Stock Units - the right to receive shares of the Company’s common
stock (or an equivalent value in cash or other property, as determined by the
Committee and specified in the award certificate) in the future, subject to
time-based vesting conditions or attainment of specified performance criteria,
as specified in the award certificate. Unlike shares of restricted stock,
restricted stock units do not represent issued shares. Accordingly, the
participant does not have voting or dividend rights with respect to an award of
restricted stock units. However, in the Committee’s discretion, an award of
restricted stock units may include an award of dividend equivalents, which
entitle the participant to payments (or an equivalent value payable in stock or
other property as the Committee may determine) equal to any dividends paid on
the number of shares of stock underlying the award.



The Plan does not provide for cash-based awards, other than dividends on
restricted stock and dividend equivalents on restricted stock units. The
Company’s Short Term Incentive Performance Plan, which provides for
performance-based cash incentive awards, is described elsewhere in this proxy
statement under the caption “EXECUTIVE COMPENSATION - Short Term Incentive
Performance Plan.”






--------------------------------------------------------------------------------




Shares Available for Awards. Subject to adjustment as provided in the Equity
Plan (see “Adjustments” below), the aggregate number of shares of our common
stock reserved and available for issuance pursuant to awards granted under the
Plan is 50,000, which includes approximately 25,000 unused shares remaining from
the authorization under the 2008 ISO Plan. If the Equity Plan is approved, no
further grants will be made under the 2008 ISO Plan. Under the Equity Plan,
shares covered by an award are counted against the maximum number of remaining
shares authorized at the time the award is granted. The Plan provides that the
following shares will not be counted against the maximum number of shares
authorized: (i) shares covered by an award that is terminated by expiration,
forfeiture or cancellation; (ii) shares tendered by participants as full or
partial payment of the exercise price of stock options, (iii) shares underlying
a restricted stock unit grant settled in cash; and (iv) shares withheld by or
remitted to the Company to satisfy a participant’s tax withholding obligations
relating to an award. In addition, substitute awards issued to the optionees of
an entity acquired by the Company would not be counted against the Plan’s share
authorization. The Committee has discretion to utilize all 50,000 authorized
shares for grants of any single type of award (ISOs, Non-Qualified Options,
restricted stock or restricted stock units), but the aggregate of all awards may
not exceed 50,000 shares subject to the foregoing rules on share availability.


Insignificant Dilution. Potential stockholder dilution from the Equity Plan
would be minimal. Assuming all 50,000 shares were to be issued, based on our
common stock outstanding as of the record date for the Annual Meeting (4,458,262
shares), the resulting dilution would be 1.12%. Moreover, the potential
incremental dilution is even lower (.56%) if the calculation excludes the
approximately 25,000 shares remaining for issuance under the 2008 ISO Plan which
were previously authorized by the shareholders.


Limitations on Individual Awards. The maximum number of shares of common stock
subject to awards that may be granted under the Equity Plan in any twelve-month
period to any one person is as follows:


 
Options
7,000
 
 
Restricted stock
5,000
 
 
Restricted stock units
5,000
 



Vesting Conditions; Performance Goals. In its discretion, the Committee may
condition vesting of an award on such criteria as it deems appropriate,
including continued service requirements and attainment of specified performance
goals. The specific business criteria the Board may use in establishing
performance criteria are listed in Section 9.2 of the Plan, on page A 10 of
Appendix A to this proxy statement.


Performance goals may be based on the performance of the Company as a whole or
on any one or more Subsidiaries or business units of the Company or a Subsidiary
and may be measured relative to a peer group, an index or a business plan. In
establishing any performance measures, the Committee may provide for the
exclusion of the effects of the following items, to the extent identified in the
audited financial statements of the Company, including footnotes, or in the
Management’s Discussion and Analysis section of the Company’s annual report: (i)
extraordinary, unusual, and/or nonrecurring items of gain or loss; (ii) gains or
losses on the disposition of a business; (iii) changes in tax or accounting
principles, regulations or laws; or (iv) mergers or acquisitions.


Code Section 162(m) limits to $1 million the deductibility of executive
compensation paid during a fiscal year by a publicly-held corporation to any
“covered employee” (generally, the chief executive officer and the other
executives officers whose compensation is required to be reported in the proxy
statement), except for certain exempt forms of compensation, including
performance-based compensation that meets specified requirements. Although the
limitation on deductibility is unlikely to be of immediate concern to the
Company, the Board deemed it prudent to design the Plan to include the
flexibility of designating an award to a covered employee as performance-based
under Section 162(m).


Term of Awards. The exercise period of stock options will be as determined at
the discretion of the Compensation Committee at the date of grant but may not
exceed ten (10) years. The expiration terms of awards of restricted stock and
restricted stock units will be determined at the discretion of the Committee at
the time of the grant.


Limitations on Transfer; Beneficiaries. No award will be assignable or
transferable by a participant other than by will or the laws of descent and
distribution or (except in the case of an incentive stock option) pursuant to a
qualified domestic relations order; provided, however, that the Compensation
Committee may permit other transfers (other than transfers for value) where it
concludes that such transferability does not result in accelerated taxation,
does not cause any option intended to be an incentive stock option to fail to
qualify as such, as is otherwise appropriate and desirable, taking into account
any factors deemed relevant, including without limitation, any state or federal
tax or securities laws or regulations applicable to transferable awards. A
participant may, in the manner determined by the Committee, designate a
beneficiary to exercise the rights of the participant and to receive any
distribution with respect to any award upon the participant’s death.




--------------------------------------------------------------------------------






Treatment of Awards upon a Participant’s Termination of Service. Unless
otherwise provided in an award certificate under limitations relating to
incentive stock options, if a participant’s service terminates by reason of
death or disability:


•
all of such participant’s outstanding stock options will become fully vested and
remain exercisable until (i) in the case of death, until the expiration date of
the option, and (ii) in the case of disability, the earlier of the expiration
date of the original term of the option or twelve months;



•
all time-based vesting restrictions on outstanding awards will lapse; and



•
the payout opportunities attainable under all of that participant’s outstanding
performance-based awards will vest based on target or actual performance
(depending on the time during the performance period in which the date of
termination occurs) and the awards will payout on a prorata basis, based on the
time elapsed prior to the date of termination.



Treatment of Awards upon a Change in Control. Unless otherwise provided in an
award certificate:


•
upon the occurrence of a change in control of the Company (as defined in the
Plan) in which awards are not assumed by the surviving entity or otherwise
equitably converted or substituted in connection with the change in control in a
manner approved by the Committee or the Board of Directors:



◦
all outstanding stock options will become exercisable;



◦
all time-based vesting restrictions on outstanding awards will lapse; and



◦
all outstanding performance-based awards will vest based on target and the
awards will payout on a pro-rata basis, based on the time elapsed prior to the
change in control; and



•
with respect to awards assumed by the surviving entity or otherwise equitably
converted or substituted in connection with a change in control, if within two
years after the effective date of the change in control, a participant’s
employment is terminated without cause or the participant resigns for good
reason (as such terms are defined in the Equity Plan), then:



◦
all outstanding stock options that may be exercised will become fully
exercisable;



◦
all time-based vesting restrictions on outstanding awards will lapse; and



◦
the payout opportunities attainable under all of the participant’s outstanding
performance-based awards will vest based on target and the awards will payout on
a pro-rata basis, based on the time elapsed prior to the date of termination.



Acceleration upon Certain Other Events. Subject to limitations applicable to
certain qualified performance-based awards under Code Section 162(m), the
Committee may, in its discretion, accelerate awards in connection with a
participant’s termination of service or upon a change in control of the Company.
The Committee need not treat all participants uniformly in exercising such
discretion.


Adjustments. If the Company effects an internal reorganization, recapitalization
or similar corporate transaction that causes the value of a share or the
Company’s common stock to change, such as a stock dividend, stock split, reverse
stock split, spin-off, rights offering, or large nonrecurring cash dividend, the
total share authorization and annual grant limitations under the Plan, as well
as the number of shares and exercise price (if any) under outstanding awards,
will be adjusted proportionately up or down, and the Committee will have the
discretion to make such other adjustments to the Plan and outstanding awards as
it deems necessary to preserve the benefits or potential benefits of the awards.


No Discounted Options. Stock options may not be granted with an exercise price
lower than the fair market value of the underlying shares on the date of grant.


No Repricing or “Evergreen” Provisions, or Tax “Gross Ups.”. Outstanding stock
options cannot be repriced, directly or indirectly, without the prior consent of
the stockholders. The exchange of an “underwater” option (i.e., an option having
an exercise price in excess of the current market value of the underlying stock)
for another award would be considered an indirect repricing and would,
therefore, require the prior consent of the stockholders.




--------------------------------------------------------------------------------






There are no “evergreen” features under which shares authorized for issuance
pursuant to the Plan would be automatically replenished.


The Plan does not provide for any tax “gross-ups” or similar payments or
reimbursements to defray tax liability associated with the issuance of awards.


Termination and Amendment.


Plan. Our Board of Directors or the Committee may, at any time and from time to
time, terminate or amend the Equity Plan, but if an amendment would constitute a
material amendment requiring stockholder approval under applicable listing
requirements, laws, policies or regulations, then such amendment will be subject
to stockholder approval. In addition, the Board of Directors or the Committee
may condition any Plan amendment on the approval of the stockholders for any
other reason. No termination or amendment of the Equity Plan may, without the
written consent of the participant, reduce or diminish the value of an award
determined as if the award had been exercised, vested, cashed in or otherwise
settled on the date of such amendment or termination.


Outstanding Awards. The Committee may amend or terminate outstanding awards.
However, such amendments may require the consent of the participant and, unless
approved by the stockholders, the exercise price of an outstanding stock option
may not be reduced, directly or indirectly, and the original term of a stock
option may not be extended.


Plan Term. Unless extended by amendment approved by the stockholders, the Plan
will expire ten (10) years from its effective date. The Plan will become
effective on the date it is approved by the stockholders.


Certain Federal Income Tax Consequences


Non-Qualified Stock Options. Generally, no taxable income is recognized by the
optionee upon the grant of a Non-Qualified Option under the Equity Plan, nor
will the Company be entitled to a deduction at that time. When the optionee
exercises a Non-Qualified Option, he or she will recognize ordinary income in an
amount equal to the excess of the fair market value of the common stock received
upon exercise of the option at the time of exercise over the exercise price, and
the Company will be allowed a corresponding federal income tax deduction. Any
gain that the optionee realizes when he or she later sells or disposes of the
shares will be short-term or long-term capital gain, depending on how long the
shares were held.


Incentive Stock Options. A participant will not recognize income, and the
Company will not be allowed a tax deduction, if an incentive stock option is
granted. If the optionee holds the option shares for the required holding period
of at least two years after the date the option was granted and one year after
exercise, the difference between the exercise price and the amount realized upon
sale or disposition of the option shares will be long-term capital gain or loss,
and the Company will not be entitled to a federal income tax deduction at that
time. If the optionee disposes of the option shares in a sale, exchange, or
other disqualifying disposition before the required holding period ends, he or
she will recognize taxable ordinary income in an amount equal to the excess of
the fair market value of the option shares at the time of exercise over the
exercise price, and the Company will be allowed a federal income tax deduction
equal to such amount. While the exercise of an incentive stock option does not
result in current taxable income, the excess of the fair market value of the
option shares at the time of exercise over the exercise price will be an item of
adjustment for purposes of determining the optionee’s alternative minimum
taxable income.


Restricted Stock. Unless a participant makes an election under Code Section
83(b) to accelerate recognition of the income to the date of grant as described
below, a participant will not recognize income, and the Company will not be
allowed a tax deduction, at the time a restricted stock award is granted,
provided that the award is nontransferable and is subject to a substantial risk
of forfeiture. When the restrictions lapse, the participant will recognize
ordinary income equal to the fair market value of the common stock as of that
date (less the amount he or she paid for the stock, if any), and the Company
will be allowed a corresponding federal income tax deduction at that time,
subject to any applicable limitations under Code Section 162(m). If the
participant files an election under Code Section 83(b) within 30 days after the
date of grant of the restricted stock, he or she will recognize ordinary income
as of the date of grant equal to the fair market value of the stock as of that
date (less the amount paid for the stock, if any) and the Company will be
allowed a corresponding federal income tax deduction at that time, subject to
any applicable limitations under Code Section 162(m). However, if the stock
fails to vest for any reason and is later forfeited, the participant will not be
able to recover the tax previously paid pursuant to the Code Section 83(b)
election. If a Section 83(b) election is made, dividends paid on the restricted
stock will be taxed at dividend rates rather than as ordinary income.






--------------------------------------------------------------------------------




Restricted Stock Units. A participant will not recognize income, and the Company
will not be allowed a tax deduction, at the time a restricted stock unit award
is granted. Upon receipt of shares of common stock (or the equivalent value in
cash or other property) in settlement of a restricted stock unit award, a
participant will recognize ordinary income equal to the fair market value of the
common stock or other property as of that date (less the amount he or she paid
for the stock or property, if any) and the Company will be allowed a
corresponding federal income tax deduction at that time, subject to any
applicable limitations under Code Section 162(m). Dividend equivalents paid to a
participant with respect to restricted stock units will be taxed to the
participant as ordinary income.


Code Section 409A. The Equity Plan permits the grant of various types of
incentive awards, which may or may not be exempt from Code Section 409A. If an
award is subject to Section 409A, and if the requirements of Section 409A are
not met, the taxable events as described above could apply earlier than
described, and could result in the imposition of additional taxes and penalties.
Restricted stock awards and stock options that comply with the terms of the
Equity Plan are generally exempt from the application of Code Section 409A.
Restricted stock unit awards generally are subject to Section 409A unless they
are designed to satisfy the short-term deferral exemption from such law. The
Plan includes provisions designed to qualify restricted stock unit awards and
any related dividend equivalent payments for the short-term deferral exemption
under Code Section 409A.


Tax Withholding. The Company or any affiliate has the right to deduct or
withhold, or require a participant to remit to the Company, an amount sufficient
to satisfy federal, state, and local taxes (including employment taxes) required
by law to be withheld with respect to any exercise, lapse of restriction, or
other taxable event arising as a result of the Equity Plan.


Benefits to Named Executive Officers and Others. The Equity Plan prohibits the
granting of awards prior to stockholder approval. The Equity Plan became
effective upon its approval at the annual meeting of shareholders held on May
21, 2014.  No awards have yet been made under the Equity Plan, and any awards
made in the future will be at the discretion of the Committee. Therefore, it is
not possible at this time to determine the benefits or amounts that will be
received by the Company’s executive officers and other participants pursuant to
the Plan in the future.


The foregoing description is qualified in its entirety by reference to the text
of the Equity Plan, which is filed as Exhibit 10.2 to this report.




